Citation Nr: 1420671
Decision Date: 05/07/14	Archive Date: 06/26/14

Citation Nr: 1420671	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-23 493	)	DATE MAY 07 2014
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to initial ratings in excess of 10 percent for epilepsy, grand mal from January 13, 1953 to March 13, 2002, in excess of 20 percent from March 14, 2002 to February 24, 2007, and in excess of 60 percent from February 25, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1947 to September 1951.

This matter was originally before the Board of Veterans' Appeals (the Board) on appeal of an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2010 the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  

The Board issued a decision in August 2011 that partially granted the claim of entitlement to initial ratings in excess of 10 percent for epilepsy, grand mal from January 13, 1953 to March 13, 2002, in excess of 20 percent from March 14, 2002 to February 24, 2007, and in excess of 60 percent from February 25, 2007.  

An April 2014 Board decision vacated the appeal pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013) and the matter is again before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

By way of background, an August 2011 Board decision granted an increase in initial ratings to 30 percent for epilepsy, grand mal from January 13, 1953, to 40 percent from September 9, 1975, to 80 percent from February 25, 2007 and to 100 percent from December 2, 2010.  The record reflects that the RO implemented this decision in a 2011 rating decision.  

The Veteran subsequently passed on April 1, 2012.  Later that month, the Veteran's widow contacted the RO informing VA of the Veteran's death and requesting information on filing claims for dependency and indemnity compensation and burial benefits.  In February 2013, the RO awarded service connection for the cause of the Veteran's death.  

In September 2013, the Board mailed a letter addressed to the Veteran.  The letter provided notice of an opportunity to request a new decision and vacate the prior decision pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  

The Veteran's surviving spouse responded to the letter in November 2013 and requested the Board vacate the decision and issue a new decision.  In response to the request, an April 2014 Board decision vacated the August 2011 decision.  The April 2014 vacate decision erroneously stated, "In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place."  

The record does not reflect that the Veteran's widow has been substituted for the Veteran in this matter.  

Under pertinent VA regulations, a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appeal in person.  See 38 C.F.R. § 20.700.  In this case, the request for a new hearing was not received by the proper appellant (the Veteran).  The Board notes that the his widow's request for a new hearing included a cover letter from DAV noting that the widow requested a vacatur of the prior decision.  However, to the extent that DAV may have represented the both the Veteran (during his lifetime) and the widow (following his death), DAV clearly was not requesting a hearing on behalf of the deceased Veteran.  Rather, a hearing was being requested on behalf of the widow who is not a proper appellant in this matter.  In this regard, as a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

In this matter, the Veteran's surviving spouse, was not a proper claimant, and did not have the authority to initiate the request to vacate the August 2011 Board decision.  The April 2014 vacatur was erroneously issued as the Board incorrectly assumed that it was the Veteran who requested the vacatur and new decision.  

Accordingly, the April 2014 Board decision to vacate the August 2011 Board decision must be vacated.  In so doing, the August 2011 Board decision that partially granted the claim of entitlement to initial ratings in excess of 10 percent for epilepsy, grand mal from January 13, 1953 to March 13, 2002, in excess of 20 percent from March 14, 2002 to February 24, 2007, and in excess of 60 percent from February 25, 2007, remains in effect and should not be disturbed.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


Citation Nr: 1415786	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  07-23 493	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to initial ratings in excess of 10 percent for epilepsy, grand mal from January 13, 1953 to March 13, 2002, in excess of 20 percent from March 14, 2002 to February 24, 2007, and in excess of 60 percent from February 25, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert R. Watkins, General Attorney


INTRODUCTION

The Veteran served on active duty from September 1947 to September 1951.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010 the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In August 2011, the Board issued a decision that partially granted the claim of entitlement to initial ratings in excess of 10 percent for epilepsy, grand mal from January 13, 1953 to March 13, 2002, in excess of 20 percent from March 14, 2002 to February 24, 2007, and in excess of 60 percent from February 25, 2007.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the May 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.


Accordingly, the August 2011 Board decision is vacated.  



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


